Citation Nr: 1048106	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-23 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right ankle sprain in 
excess of 10 percent.

2.  Entitlement to an increased rating for right knee strain with 
arthritis in excess of 10 percent.  

3.  Entitlement to an increased rating for lumbosacral arthritis 
and sacroiliac dysfunction with right radiculopathy in excess of 
30 percent.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant and claimant in this case, had 
active duty service from March 1980 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied a compensable rating for right ankle sprain and 
denied a rating in excess of 10 percent for right knee strain 
with arthritis.  The February 2006 rating decision increased the 
Veteran's rating for lumbosacral arthritis and sacroiliac 
dysfunction, which also included right radiculopathy, to 30 
percent (the effect of which was to deny an increased rating in 
excess of 20 percent for the lumbosacral arthritis and sacroiliac 
dysfunction, and to grant a separate 10 percent disability for 
right radiculopathy, which the RO characterized as altered gait).  
In a June 2009 rating decision, the RO increased the disability 
rating for right ankle sprain to 10 percent.

The Board notes that the issue of service connection for a right 
heel disability was originally on appeal.  The RO granted service 
connection for right plantar fasciitis and heel spur with history 
of fourth metatarsal fracture in a December 2007 rating decision.  
As that constitutes a total grant regarding the claim for service 
connection, the issue is no longer on appeal before the Board. 

The claim for approval of school attendance for the 
Veteran's son has been raised by the record, but does not 
appear to have been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  At no point during the rating period on appeal did the 
Veteran's right ankle sprain more nearly approximate marked 
limited motion, deformity resulting from malunion of the os 
calcis or astragalus, or ankylosis.  

2.  At no point during the rating period on appeal did the 
Veteran's right knee strain with arthritis manifest or more 
nearly approximate ankylosis, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees.

3.  In granting an additional 10 percent for altered gait, the RO 
granted a separate disability rating for right radiculopathy in 
addition to the schedular 20 percent assigned for lumbosacral 
arthritis and sacroiliac dysfunction.  

4.  At no point during the rating period on appeal did the 
Veteran's lumbosacral arthritis and sacroiliac dysfunction more 
nearly approximate forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

5.  For the entire rating period, the Veteran's right 
radiculopathy more nearly approximated mild incomplete paralysis 
of the sciatic nerve; at no point during the rating period on 
appeal did the right radiculopathy more nearly approximate 
moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for a right ankle sprain have not been met at any point during 
the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2010).  

2.  The criteria for a disability rating in excess of 10 percent 
for right knee strain with arthritis have not been met at any 
point during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5103, 5103A (2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5260, 
5261 (2010).  

3.  The criteria for a disability rating in excess of 20 percent 
for lumbosacral arthritis and sacroiliac dysfunction have not 
been met at any point during the rating period on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5236, 5242 (2010).  

4.  The criteria for a disability rating in excess of 10 percent 
for right radiculopathy have not been met at any point during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

The record shows that through VCAA letters dated October 2005 and 
June 2009 the Veteran was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
on appeal.  The Veteran was also advised of the types of evidence 
VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant evidence.  
See Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in October 2005 prior to 
the initial unfavorable decision in February 2006.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
this case, the June 2009 letter gave notice of the types of 
evidence necessary to establish a disability rating.  It did not 
discuss an effective date for the disabilities on appeal; 
however, as that issue is not before the Board, the issue of 
whether notice addressing effective dates was received is 
considered moot.  The Board finds that the Veteran has received 
all essential notice, and has had a meaningful opportunity to 
participate in the development of the claims.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in November 2005 and 
December 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the claims file was reviewed by the examiners, a 
history was taken from the Veteran, physical examination was 
conducted that included specific clinical findings, diagnoses 
were rendered, opinions were offered, and bases for the opinions 
were stated, the Board finds the examinations to be adequate for 
rating purposes.  Thus, the Board finds that further examination 
is not necessary.  For all the foregoing reasons, the Board 
concludes that VA's duties to the Veteran have been fulfilled 
with respect to the issues on appeal.



Increased Rating Analysis

The present appeal involves the Veteran's claim that the severity 
of the service-connected right ankle sprain, right knee strain 
with arthritis, and lumbosacral arthritis and sacroiliac 
dysfunction with right radiculopathy (low back disability) 
warrants higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



Rating Right Ankle Sprain

The Veteran's service-connected right ankle sprain has been rated 
at 10 percent under the provisions of Diagnostic Code 5271 for 
limited motion of the ankle.  Under Diagnostic Code 5271, 
moderate limitation warrants a 10 percent rating, and marked 
limitation warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

VA treatment records consistently show complaints that the 
Veteran's right ankle turns in easily.  In November 2005, the VA 
examiner noted pain in the dorsal and lateral aspect of the right 
ankle with mild tenderness here and no effusion.  The examiner 
noted plantar flexion with endpoint pain, but otherwise normal 
range of motion.  He found no additional limitation with 
repetitive use and no change in reduction of motion.  The 
remainder of the record contains no evidence of marked limitation 
of motion.  

The Board also notes that the Veteran's complaints of pain have 
been considered when evaluating her right ankle sprain.  Even 
with consideration of functional loss due to pain and weakness, 
the Veteran's limitation of motion does not more nearly 
approximate marked limitation of motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this Veteran's case, the pain on motion was 
noted only at the end point of range of motion measures, which 
reflects almost full ranges of motion of the right ankle.  See 
VAOPGCPREC 9-98 (painful motion is considered limited motion at 
the point that the pain actually sets in).

The Board has considered all other possibly applicable diagnostic 
codes in this decision, but has not found any appropriate for 
additional disability ratings.  The evidence does not show that 
the right ankle sprain at any time manifested deformity resulting 
from malunion of the os calcis or astragalus, or ankylosis.

Based on all the evidence of record, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
right ankle sprain have not been met at any time during the 
period on appeal.  As such, the Board finds that a preponderance 
of the evidence is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.

Rating Right Knee Disability

The Veteran's service-connected right knee strain has been rated 
at 10 percent by the RO under the provisions of Diagnostic Code 
5010 for arthritis due to trauma, substantiated by x-ray 
findings.  Diagnostic Code 5010 in turn instructs the rater to 
rate the disability as degenerative arthritis.  38 C.F.R. 
§ 4.71a.  

Degenerative arthritis is rated under Diagnostic Code 5003.  
Diagnostic Code 5003 however states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  When the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  

In the absence of limitation of motion, a veteran should be rated 
at 10 percent disabling with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 20 
percent disabling with x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In this case, the record is entirely silent regarding any 
incapacitating exacerbations.  As such, the Veteran is not 
entitled to a 20 percent rating under Diagnostic Code 5003.  The 
Board therefore turns to the limitation of motion provisions for 
the knee.

Under Diagnostic Code 5256, ankylosis of the knee is rated at 60 
percent when extremely unfavorable, in flexion at an angle of 45 
degrees or more, at 50 percent when in flexion between 40 and 45 
degrees, at 40 percent when in flexion between 10 and 20 degrees, 
and at 30 percent when favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, the limitation of flexion of the leg 
to 15 degrees warrants a 30 percent rating, to 30 degrees 
warrants a 20 percent rating, to 45 degrees warrants a 10 percent 
rating, and to 60 degrees warrants a noncompensable rating.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the 
leg to 45 degrees warrants a 50 percent rating, to 30 degrees 
warrants a 40 percent rating, to 20 degrees warrants a 30 percent 
rating, to 15 degrees warrants a 20 percent rating, to 10 degrees 
warrants a 10 percent rating, and to 5 degrees warrants a 
noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

After a review of all the evidence, the Board finds that, at no 
point during the rating period on appeal did the Veteran's right 
knee strain with arthritis manifest or more nearly approximate 
ankylosis, dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint, limitation of 
flexion to 30 degrees (for a 20 percent rating under Diagnostic 
Code 5260), or limitation of extension to 15 degrees (for a 20 
percent rating under Diagnostic Code 5261).  

In addition, the Board finds that the evidence in this case does 
not show both limitation of flexion to 45 degrees (for a 10 
percent rating under Diagnostic Code 5260) with limitation of 
extension to 10 degrees (for a separate 10 percent rating under 
Diagnostic Code 5261), including with consideration of limitation 
of motion due to pain.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of flexion 
(Diagnostic Code 5260) and limitation of extension (Diagnostic 
Code 5261) of the same knee joint). 

At the November 2005 VA examination, the examiner noted swelling 
and tenderness with no warmth.  The range of motion was normal 
with crepitus and no additional limitations with repetitive use.  
Right knee flexion was measured to 140 degrees and extension to 
zero degrees, full extension.  The examiner noted no instability.  
The examiner provided a diagnosis of right knee residuals of 
meniscectomy and right knee strain with severe osteoarthritis on 
x-rays.  

Medical evidence shows the Veteran uses a knee brace and has 
received injections for right knee pain.  In January 2006, the 
Veteran's active range of motion was 0 to 130 degrees.  The 
examiner noted medial joint line tenderness, but negative drawer 
and Lachman tests.  The examiner diagnosed bone on bone arthritis 
of the medial compartment of the right knee.

The Board notes the effects of pain on the Veteran's functional 
abilities, but finds that these are appropriately compensated 
under the 10 percent rating for degenerative arthritis.  Based on 
all the evidence of record, the Board finds that the criteria for 
a disability rating in excess of 10 percent for right knee strain 
have not been met at any time during the period on appeal.  The 
Board finds that a preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

The Board has considered whether other Diagnostic Codes are 
appropriate or more favorable for rating the right knee 
disability, but finds that none are more appropriate or more 
favorable.  The evidence in this case shows no ankylosis, 
subluxation, or lateral instability of the right knee, or 
dislocated semilunar cartilage.  The service-connected right knee 
strain, which now encompasses arthritis and limitations of motion 
due to arthritis and pain, has not for any period manifested in 
recurrent subluxation or lateral instability to warrant a 
separate compensable rating under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  The specific clinical findings of record were 
negative for subluxation or instability of the right knee, and 
the lay statements do not demonstrate right knee subluxation or 
lateral instability.  See VAOPGCPREC 23-97 (separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257); VAOPGCPREC 9-98 (when x-ray findings of 
arthritis are present and a veteran's knee disability is rated 
under Diagnostic Code 5257, a separate compensable rating under 
Diagnostic Code 5003 is warranted if the arthritis results in 
noncompensable limitation of motion and/or objective findings or 
indicators of pain).

Rating Low Back Disability (Orthopedic) and Right Radiculopathy 
(Neurological)

By way of history, service connection for sacroiliac dysfunction 
with right radiculopathy has been in effect since September 1995, 
with a 10 percent rating under the old Diagnostic Code 5294 
(sacroiliac weakness and injury).  A 10 percent rating recognized 
characteristic pain on motion.  Historically, the right 
radiculopathy was rated as part of the low back disability, so a 
separate compensable rating for neurological impairment was not 
assigned. 

The Veteran's claim for increased rating was received in August 
2005.  The February 2006 rating decision on appeal purported to 
increase the rating for all disability associated with sacroiliac 
dysfunction with right radiculopathy to 30 percent, also adding 
arthritis as a manifestation of this disability.  

In the February 2006 rating decision on appeal, the RO purported 
to rate the Veteran's service-connected disability (sacroiliac 
injury and weakness, degenerative arthritis of the spine, and 
right radiculopathy) as 30 percent disabling under the provisions 
of Diagnostic Codes 5236 and 5242; however, the General Rating 
Formula for Diseases and Injuries of the Spine does not include a 
30 percent disability rating for thoracolumbar spine disability.  
The February 2006 rating decision indicated that, in addition to 
a 20 percent schedular disability rating for limitation of 
forward flexion of the thoracolumbar spine (greater than 30 
degrees but not greater than 60 degrees) it was granting an extra 
10 percent for "altered gait."  Although not clearly 
articulated, the effect of this decision was to grant an 
increased 20 percent schedular disability rating for the 
orthopedic manifestation of lumbosacral arthritis and sacroiliac 
dysfunction (low back disability), and to grant a separate 10 
percent disability rating for the neurological manifestation of 
right radiculopathy (neurological disability).  

Although the RO in the February 2006 rating decision did not 
explicitly assign the separate 10 percent rating using a 
diagnostic code for rating neurological manifestations of 
orthopedic disabilities, Note (1) of the General Rating Formula 
for Diseases and Injuries of the Spine states that any associated 
objective neurologic abnormalities should be evaluated separately 
under an appropriate diagnostic code.  Here, the RO specifically 
noted an additional 10 percent for altered gait, which the Board 
finds to be consistent with the grant of a separate disability 
rating for the neurological manifestations of right radiculopathy 
(Diagnostic Code 8520 is one appropriate rating code).  

Under Diagnostic Codes 5236 and 5242, the General Rating Formula 
for Diseases and Injuries of the Spine, a rating of 20 percent is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A rating of 40 percent 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.  Note (1) to the General 
Formula directs the adjudicator to evaluate any associated 
objective neurologic abnormalities separately under the 
appropriate diagnostic code. 

After a review of the evidence, the Board finds that, at no point 
during the rating period on appeal did the Veteran's lumbosacral 
arthritis and sacroiliac dysfunction more nearly approximate 
forward flexion of the thoracolumbar spine of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine, as 
required for a higher rating of 40 percent for orthopedic 
disability.  The evidence in this case shows that, in November 
2005, the Veteran's range of motion of the thoracolumbar spine 
was measured to 55 degrees flexion, 15 degrees extension, 20 
degrees bilateral flexion, and 20 degrees bilateral rotation.  
The VA examiner noted an additional limitation of reduction in 
forward flexion with repetitive use to 50 degrees with no change 
in other planes.  

During a December 2005 chiropractic consultation, the examiner 
noted that the lower back range of motion as full and fluid with 
supported intension and recover.  The Veteran continued to 
receive chiropractic treatment to assist with the low back pain.  
A May 2006 VA chiropractic treatment report reflects forward 
flexion to 30 degrees, extension to 12 degrees, left lateral 
bending to 23 degrees, right lateral bending to 24 degrees.  The 
assessment was chronic right sacroiliac arthralgia, gluteal 
myofascial pain and right greater trochanter bursal pain, and 
degenerative disc of the lumbar spine.  A December 2007 VA 
(cervical spine) examination report reflects findings of no 
ankylosis of the thoracolumbar spine.  

The Board finds the May 2006 chiropractic report to be 
unreliable.  The examiner noted flexion to 30 degrees.  The 
examiner described this as 50 percent limitation of motion, 
noting that normal range of motion of the thoracolumbar spine was 
flexion to 60 degrees.  Normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees.  As the 
chiropractor was evaluating the Veteran based on an incorrect 
definition of normal range of motion, the Board finds those 
ranges of motion measurements to be less probative than the 
remaining measurements. 

Therefore, the Board notes that the credible evidence does not 
for any period show limitation of flexion of the thoracolumbar 
spine to more nearly approximate 30 degrees or less or ankylosis 
of the thoracolumbar spine, as required for a higher disability 
rating of 40 percent.  The Board acknowledges the Veteran's 
complaints of pain, which were fully considered by the VA 
examiner in determining additional functional limitation.  The 
November 2005 VA examiner specifically noted an additional 
limitation due to repetitive use resulting in a 5 degree 
reduction in forward flexion.  He noted no change in the other 
planes.  The Veteran's pain and additional functional limitations 
do not result in additional limitation of motion or function that 
more nearly approximates a 40 percent disability rating for any 
period.  For these reasons, the Board finds that the criteria for 
a disability rating in excess of 20 percent for lumbosacral 
arthritis and sacroiliac dysfunction (orthopedic manifestations) 
have not been met at any point during the rating period on 
appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5236, 5242.

As explained above, the Veteran's 30 percent rating assigned by 
the RO includes an additional 10 percent for neurological 
manifestations of right radiculopathy (indicated as altered 
gait), separate from the schedular 20 percent rating for 
orthopedic disability of the spine.  The Board finds that this 
additional neurological disability may be rated under Diagnostic 
Code 8520 for paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, complete paralysis of the sciatic nerve where the foot 
dangles and drops, no active movement possible of muscles below 
the knee, flexion of the knee weakened or very rarely lost 
warrants an 80 percent rating, severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent rating, moderately 
severe paralysis warrants a 40 percent rating, moderate paralysis 
warrants a 20 percent rating, and mild paralysis warrants a 10 
percent rating.  38 C.F.R. § 4.124a.

The Board finds that, for the entire rating period, the Veteran's 
right radiculopathy more nearly approximated mild incomplete 
paralysis of the sciatic nerve, as contemplated by a 10 percent 
disability rating under Diagnostic Code 8520.  At no point during 
the rating period on appeal did the right radiculopathy more 
nearly approximate moderate incomplete paralysis of the sciatic 
nerve, as required for a higher 20 percent disability rating 
under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  The evidence 
shows an altered gait as the result of right side radiculopathy.  
The evidence does not indicate foot dangles and drops or lack of 
movement below the knee.  Rather the evidence suggests mild 
impairment, resulting in no more than a slightly altered gait.  
The November 2005 examiner performed a neurologic examination on 
the Veteran, specifically noting intact sensation, no muscular 
atrophy, and negative Lasegue.  The only symptomatology present 
is the altered gait, which the Board finds to be mild in 
severity.  Based on this evidence, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
right radiculopathy have not been met at any point during the 
rating period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 
8520. 

For these reasons, the Board finds that the criteria for a 
disability rating in excess of 20 percent for lumbosacral 
arthritis and sacroiliac dysfunction (orthopedic low back 
disability), and for a separate disability rating of 10 percent 
for right radiculopathy (neurological manifestation of low back 
disability) have not been met at any time during the period on 
appeal.  The Board finds that a preponderance of the evidence is 
against the claim for higher ratings, and the appeal for higher 
ratings must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The United States 
Court of Appeals for Veterans Claims has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion 
of the right ankle, right knee, and low back, including radiating 
pain.  As seen in the analysis above, the Board has considered 
these aspects of the Veteran's disabilities, and finds that the 
rating schedule (Diagnostic Codes 5003, 5010, 5236, 5242, 5271) 
adequately provides for ratings base on these orthopedic 
symptoms, as well as any neurological manifestations of the 
disabilities (including altered gait).  See 38 C.F.R. § 4.71a, 
Note (1) (associated objective neurologic abnormalities are to be 
rated separately under the appropriate diagnostic code).  

Specifically, in this Veteran's case, the Board has considered 
the additional functional limitation of motion due to pain or 
repetitive use as a result of these disabilities.  Under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened 
movement, excess fatigability, and incoordination, which may 
cause additional limitation of motion or joint function, are made 
a part of the schedular rating criteria.  Specifically, the Board 
notes that an additional five degrees of limitation of flexion of 
the thoracolumbar spine due to additional limitation based on 
repetitive use was considered by the Board.  As the Board has 
considered all facets of the Veteran's disabilities in its 
schedular analysis, the Board finds that the Rating Schedule 
adequately measures and contemplates these aspects of the 
service-connected disabilities.  As the rating schedule is 
adequate to rate the Veteran's service-connected right ankle, 
right knee, and low back disabilities, including the separate 
neurological manifestation of right radiculopathy, referral for 
extraschedular consideration is not warranted.  


ORDER

A disability rating in excess of 10 percent for a right ankle 
sprain is denied. 

A disability rating in excess of 10 percent for a right knee 
strain with arthritis is denied.  

A disability rating in excess of 20 percent for lumbosacral 
arthritis and sacroiliac dysfunction, and in excess of 10 percent 
for associated right radiculopathy, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


